Name: Commission Regulation (EEC) No 483/90 of 23 February 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 90 Official Journal of the European Communities No L 54/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 483/90 of 23 February 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, No 3743/87 (9), should be amended accordingly on the basis of the spot market rates recorded in the period 14 to 20 February 1990; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85 , monetary compensatory amounts applicable in other sectors for Greece, Spain and the United Kingdom must be amended;Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows :Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (}), as last amended by Regulation (EEC) No 444/90 (4); 1 . The columns 'Italy', 'Greece' and 'United Kingdom' in Parts 1 , 5 , and 8 of Annex I are replaced by those given in Annex I hereto. 2 . The column 'Spain' in Parts 1 , 3 , 5 and 8 of Annex I is replaced by that given in Annex I hereto . Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the intervention prices for butter and skimmed-milk powder referred to in Article 4 (3) (c) of that Regulation are fixed from 1 March 1990 by Council Regulation (EEC) No 3883/89 O i whereas the monetary compensatory amounts applicable to milk and milk products, cereals and goods covered by Council Regulation (EEC) No 3033/80 (*), as amended by Regulation (EEC) 3 . Tables 04-3, 04-5, 04-6 and 04-7 in the Appendix to Annex I are replaced by those given in the Appendix to Annex I hereto. 4. Annexes II and III are replaced by Annexes II and III hereto. 0) OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . C) OJ No L 188 , 1 . 7 . 1989, p. 1 . Article 2 This Regulation shall enter into force on 1 March 1990 .(4) OJ No L 49, 26. 2 . 1990, p. 1 . (5) OJ No L 310, 21 . 11 . 1985, p. 4 . C) OJ No L 358, 8 . 12 . 1989, p. 28 . O OJ No L 378 , 27 . 12 . 1989, p. 8 . ( ») OJ No L 323, 29 . 11 . 1980, p . 1 . O OJ No L 352, 15 . 12 . 1987, p. 29 . 1 . 3 . 90No L 54/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission No L 54/31 . 3 . 90 Official Journal of the European Communities ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr - £ Irl EscDM F1 Pta £  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 110220 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 110313 11 1103 13 19 110313 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 248,30 = 16,444 4 106 1 941,7 248,30 16,444 : 4 106 1 941,7 307,87 23,926 5 974 2 825,2 307,87 23,926 5 974 2 825,2 248,30 16,444 4 106 1 941,7 248,30 16,444 4 106 1 941,7 235,88 15,622 3 900 1 844,6 235,88 15,622 3 900 1 844,6 235,88 15,622 3 900 1 844,6 226,45 14,997 3 744 1 770,9 226,45 14,997 3 744 1 770,9 248,30 16,444 4 106 1 941,7 248,30 16,444 4 106 1 941,7 235,88 15,622 3 900 1 844,6 235,88 15,622 3 900 1 844,6 301,03 19,936 4 978 2 354,1 283,65 18,785 4 690 2 218,2 347,62 23,021 5 748 2 718,4 111,73 7,400 1 848 873,8 240,60 15,934 3 978 1 881,5 230,98 15,297 3 819 1 806,3 240,60 15,934 3 978 1 881,5 240,60 15,934 3 978 1 881,5 385,14 30,988 7 737 3 659,2 325,11 21,531 5 376 2 542,4 317,03 20,995 5 242 2 479,2 360,03 23,843 5 953 2 815,5 360,03 23,843 5 953 2 815,5 360,03 23,843 5 953 2 815,5 253,26 16,773 4 188 1 980,6 240,60 15,934 3 978 1 881,5 330,24 21,870 5 461 2 582,5 240,60 15,934 3 978 1 881,5 240,60 15,934 3 978 1 881,5 253,26 16,773 4 188 = 1 980,6 240,60 15,934 3 978 1 881,5 240,60 15,934 3 978 1 881,5 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 1 . 3 . 90No L 54/4 Official Journal of the European Communities Negative Denmark Italy . France Greece Ireland Portugal Dkr Lit FF Dr £ Irl Esc 1 000 kg  CN code Table Additionalcode Notes Positive Germany Nether- - lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs 1103 29 30 230,98 15,297 1103 29 40 I \ 253,26 16,773 1103 29 90 11-1 7285 I 240,60 15,934 11-1 7286 \ 240,60 15,934 1104 11 10 I l 240,60 15,934 1104 11 90 \ \ \ 330,24 21,870 1104 12 10 \ 230,98 15,297 1104 12 90 \ l 407,61 26,994 1104 19 10 \ I 253,26 16,773 1104 19 30 \ 240,60 ¢ 15,934 1104 19 50 l 273,13 18,088 1104 19 99 11-1 7285 I 240,60 15,934 11-1 7286 240,60 15,934 1104 21 10 IIII 240,60 15,934 1104 21 30 I Il 330,24 21,870 1104 21 50 I Il 377,41 24,995 1104 21 90 \ 240,60 15,934 1104 22 10 11-7 7158 230,98 15,297 11-7 7159 L 407,61 26,994 1104 22 30 I II 317,03 20,995 1104 22 50 IIIl 230,98 15,297 1104 22 90 II|| 230,98 15,297 1104 23 10 ||IlI 253,26 16,773 1104 23 30 \ Il \ 253,26 16,773 1104 23 90 IIIl 253,26 16,773 1104 29 11 Il 253,26 16,773 1104 29 15 \\IIIl 240,60 15,934 1104 29 19 11-4 7290 240,60 15,934 11-4 7291 240,60 15,934 1104 29 31 IIIl 253,26 16,773 1104 29 35 II 240,60 15,934 1104 29 39 11-4 7290 Il 240,60 15,934 11-4 7291 Il 240,60 15,934 1104 29 91 II 253,26 16,773 1104 29 95 IIII 240,60 15,934 1104 2999 11-1 7285 240,60 15,934 11-1 7286 Il 240,60 15,934 1104 30 10 IIIl 186,22 12,333 1104 30 90 II||li 74,49 4,933 1107 10 11 || 441,97 29,270 1107 10 19 IIli 330,24 21,870 1107 10 91 II 419,87 27,806 1107 10 99 IIIIIl 313,73 20,777 1107 20 00 IlII 365,62 24,213 1108 11 00 11-5 7294 419,62 27,790 3 819 1 806,3 4 188 1 980,6 3 978 1 881,5 3 978 1 881,5 3 978 1 881,5 5 461 2 582,5 3 819 1 806,3 6 740 3 187,5 4 188 1 980,6 3 978 1 881,5 4 516 2 135,9 3 978 1 881,5 3 978 1 881,5 3 978 1 881,5 5 461 2 582,5 6 241 2 951,4 3 978 1 881,5 3 819 1 806,3 6 740 3 187,5 5 242 2 479,2 3 819 1 806,3 3 819 1 806,3 4 188 1 980,6 4 188 1 980,6 4 188 1 980,6 4 188 1 980,6 3 978 1 881,5 3 978 1 881,5 3 978 1 881,5 4 188 1 980,6 3 978 1 881,5 3 978 1 881,5 3 978 1 881,5 4 188 1 980,6 3 978 1 881,5 3 978 1 881,5 3 978 1 881,5 3 079 1 456,3 1 232 582,5 7 308 3 456,3 5 461 2 582,5 6 943 3 283,5 5 188 : 2 453,4 6 046 2 859,2 6 939 3 281,5 1 . 3 . 90 Official Journal of the European Communities No L 54/5 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £DM F1 Pta Esc 1 000 kg ¢ O o .&lt;  &gt; O o 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 419,62 27,790 6 939 3 281,5 374,93 24,830 6 200 2 932,0 374,93 24,830 6 200 2 932,0 374,93 24,830 6 200 2 932,0 374,93 24,830 6 200 2 932,0 374,93 24,830 6 200 2 932,0 374,93 24,830 6 200 2 932,0 374,93 24,830 6 200 2 932,0 374,93 24,830 6 200 2 932,0 571,09 37,821 9 443 4 466,0 489,15 32,394 8 088 3 825,2 374,93 24,830 6 200 2 932,0 374,93 24,830 6 200 2 932,0 374,93 24,830 6 200 2 932,0 511,49 33,874 8 458 4 000,0 357,55 23,679 5 912 2 796,1 374,93 24,830 6 200 2 932,0 102,55 6,791 1 696 801,9 212,42 14,068 3 512 1 661,1 102,55 6,791 1 696 801,9 212,42 14,068 3 512 1 661,1 102,55 6,791 1 696 801,9 219,74 14,553 3 634 1 718,4 102,55 6,791 1 696 801,9 219,74 14,553 3 634 1 718,4 496,60 32,887 8 212 3 883,5 29,80 1,973 493 233,0 648,63 20,094 3 558 8 381,2 1 297,26 40,188 7 116 16 762,4 1 022,52 31,677 5 609 13 212,3 2 045,03 63,354 11 217 26 424,6 29,80 1,973 493 233,0 678,43 22,067 4 051 8 614,2 1 327,06 42,161 7 609 16 995,4 29,80 1,973 493 233,0 1 052,32 33,650 6 102 13 445,3 2 074,83 65,327 11 710 26 657,6 94,35 6,249 1 560 737,9 648,63 20,094 3 558 8 38i;2 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 O O OO OO OO OO OO OO OO OO OO OO OO OO o o OO OO No L 54/6 Official Journal of the European Communities 1 . 3 . 90 Positive Negative Germany Nether ­ lands Spain United KingdomCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France - Greece Ireland Portugal Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc £DM F1 Pta 1 000 kg  2309 10 33 1 297,26 40,188 1 022,52 2 045,03 94,35 742,98 1 391,61 94,35 1 116,87 2 139,38 31,677 63,354 6,249 26,343 46,437 6,249 37,926 69,603 2309 10 51 2309 10 53 186,22 12,333 648,63 20,094 1 297,26 40,188 1 022,52 2 045,03 186,22 834,85 1 483,48 186,22 1 208,74 2 231,25 31,677 63,354 12,333 32,427 52,521 12,333 44,010 75,687 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-1 1 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 00 00 OO OO 00 OO 0 0 OO OO OO OO OO OO OO 00 OO OO o OO OO OO OO OO OO OO 00 00 OO 00 o 00 OO OO OO 00 7 116 5 609 11 217 1 560 5 118 8 676 1 560 7 169 12 777 3 079 3 558 7 116 5 609 11 217 3 079 6 637 10 195 3 079 8 688 14 296 493 3 558 7 116 5 609 11 217 493 4 051 7 609 493 6 102 11 710 1 560 3 558 7 116 5 609 16 762,4 13 212,3 26 424,6 737,9 9 119,1 17 500,3 737,9 13950,2 27 162,5 1 456,3 8 381,2 16 762,4 13 212,3 26 424,6 1 456,3 9 837,5 18 218,7 1 456,3 14 668,6 27 880,9 233,0 8 381,2 16 762,4 13 212,3 26 424,6 233,0 8 614,2 16 995,4 233,0 13 445,3 26 657,6 737,9 8 381,2 16 762,4 13 212,3 2309 90 31 2309 90 33 29,80 1,973 648,63 20,094 1 297,26 40,188 1 022,52 2 045,03 29,80 678,43 1 327,06 29,80 1 052,32 2 074,83 31,677 63,354 1,973 22,067 42,161 1,973 33,650 65,327 2309 90 41 2309 90 43 94,35 6,249 648,63 20,094 1 297,26 40,188 1 022,52 31,677 1 . 3 . 90 Official Journal of the European Communities No L 54/7 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal Lit FF Dr £ Irl EscF1 £ Bfrs/Lfrs DkrDM Pta 1 000 kg  2309 90 43 2 045,03 94,35 742,98 1 391,61 94,35 1 116,87 2 139,38 63,354 6,249 26,343 46,437 6,249 37,926 69,603 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO oo OO oo oo o o oo oo oo oo oo oo oo oo oo oo oo oo 186,22 12,333 648,63 20,094 1 297,26 40,188 11 217 1 560 5 118 8 676 1 560 7 169 12 777 3 079 3 558 7 116 5 609 11 217 3 079 6 637 10 195 3 079 8 688 14 296 26 424,6 737,9 9 119,1 17 500,3 737,9 13 950,2 27 162,5 1 456,3 8 381,2 16 762,4 13 212,3 26 424,6 1 456,3 9 837,5 18 218,7 1 456,3 14 668,6 27 880,9 1 022,52 2 045,03 186,22 834,85 1 483,48 186,22 1 208,74 2 231,25 31,677 63,354 12,333 32,427 52,521 12,333 44,010 75,687 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (5) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 54/ 8 Official Journal of the European Communities 1 . 3 . 90 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc  100 kg live weight ¢ (') C) C) C) 451,29 451,29 451,29 451,29 451,29  100 kg net "weight - 2 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 . 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 C) 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 857,45 857,45 857,45 857,45 685,96 685,96 1 028,94 1 028,94 685,96 1 173,35 762,68 762,68 122,03 122,03 610,14 190,67 190,67 953,34 610,14 953,34 953,34 190,67 953,34 1 173,35 953,34 685,96 979,29 979,29 979,29 979,29 586,67 392,62 392,62 O 0 (2) TO O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 1 . 3 . 90 Official Journal of the European Communities No L 54/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 54/ 10 Official Journal of the European Communities 1 . 3 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \  100 kg  0401 04-1 7058 a + e a+ e a + e a + e 0402 10 11 \ IlI 647,66 15,838 2 804 6 606,2 0402 10 19 04-3 04-3 04-3 7059 7074 7079 333,55 647,66 10,343 15,838 1 831 2 804 4 313,8 6 606,2 0402 10 91 04-4 7089 \ d+f d + f : d + f d + f 0402 10 99 04-4 7089 l d+f d + f d + f d + f 0402 21 11 04-2 7744 \ I a+c a + c a + c a + c 0402 21 17 04-6 04-6 04-6 7098 7099 7114 333,55 a + c 10,343 a + c 1 831 a + c 4 313,8 a + c 0402 21 19 04-2 7744 \ a + c a+ c a + c a + c 0402 21 91 04-2 7744 \ a + c a + c a + c a + c 0402 21 99 04-2 7744 l a + c a + c a + c a + c 0402 29 04-2 7744 a + c + f a + c + f a + c + f a + c + f 0402 91 04-2 7744 \ a + c a + c a + c a + c 0402 99 04-2 7744 a + c + f a + c + f a + c + f a + c + f 0403 10 11 04-2 7744 a + c a+ c a + c a + c 0403 10 13 04-2 7744 Il a + c a + c a + c a + c 0403 10 19 04-2 7744 Il a + c a + c a + c a + c 0403 10 31 04-2 7744 Il a + c + f a + c + f a + c + f a + c+ f 0403 10 33 04-2 7744 l a + c + f a + c + f a + c + f a+c+f 0403 10 39 04-2 7744 a + c + f a + c + f a + c + f a + c + f 0403 90 11 04-5 04-5 04-5 7093 7094 7097 333,55 647,66 10,343 15,838 1 831 2 804 4 313,8 6 606,2 0403 90 13 04-6 04-6 04-6 7098 7099 7114 333,55 a + c 10,343 a + c 1 831 a + c 4 313,8 a + c 0403 90 19 04-2 7744 Ill a + c a + c a + c a + c 0403 90 31 04-4 7089 Il d + f d + f d + f d + f 0403 90 33 04-2 7744 Il a + c + f a + c+f a + c + f a+c + f 0403 90 39 04-2 7744 Il a + c + f a + c + f a + c + f a + c+ f 0403 90 51 04-2 7744 Il a + c a + c a + c a+c 0403 90 53 04-2 7744 a + c a + c a + c a + c 0403 90 59 04-2 7744 Il a + c a + c a + c a + c 0403 90 61 04-2 7744 Il a + c + f a + c+ f a + c + f a + c + f 0403 90 63 04-2 7744 Il a + c + f a + c+ f a + c + f a + c + f 0403 90 69 04-2 7744 Il a + c + f a + c + f a + c + f a + c+ f : 1 . 3 . 90 Official Journal of the European Communities No L 54/ 11 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 040610 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 a+ c a + c a + c a + c a + c a+c a + c a+ c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c+ f a + c + f a + c + f a + c + f a + c + f a + c+ f a + c + f a + c + f a + c+ f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f a+c+ f a + c+ f a + c + f a + c + f 375,37 11,623 2 058 4 848,0 384,75 11,914 2 109 4 969,2 439,90 13,617 2411 5 679,7 450,89 13,958 2 471 5 821,7 543,51 16,844 2 982 7 025,7 557,10 17,265 3 057 7 201,3 908,88 26,237 4 645 10 943,5 931,60 26,893 4 762 11 217,1 b x coef    b x coef b x coef b x coef b x coef    b x coef b x coef b x coef b x coef    b x coef b x coef b x coef b b b b 834,11 19,694 3 487 8 214,1 882,48 22,486 3 981 9 378,9 573,45 13,539 2 397 5 647,2 693,20 17,619 3 119 7 348,7 260,66 6,154 1 090 2 566,9 353,44 8,952 1 585 3 733,7     882,48 22,486 3 981 9 378,9 693,20 17,619 3 119 7 348,7 353,44 8,952 1 585 3 733,7   882,48 22,486 3 981 9 378,9 1 211,83 30,490 5 398 12 717,2     316,33 8,086 1 432 3 372,7 462,55 11,860 2 100 4 946,8 671,10 17,257 3 056 7 197,9 No L 54/ 12 Official Journal of the European Communities 1 . 3 . 90 Negative Denmark Italy France Greece Ireland PortugalUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  20,465 8,086 3 624 1 432 2 100 3 056 3 056 3 624 3 624 3 769 3 119 3 487 3 981 2 397 3 119 4 660 4 660 3 119 4 660 8 536,0 3 372,7 4 946,8 7 197,9 7 197,9 8 536,0 8 536,0 8 877,9 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 10 976,9 10 976,9 7 348,7 10 976,9 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 0406 30 10 04-10 7239 I 795,85 0406 30 31 04-10 7235 I _ 04-10 7236 I 316,33 04-10 7237 \ 462,55 I 04-10 7238 671,10 0406 30 39 04-10 7235  04-10 7238 671,10 \ 04-10 7239 I 795,85 0406 30 90 II 795,85 0406 40 00 04-11 7240  04-11 7241 I 826,57 0406 90 11 04-12 7242 693,20 04-12 7243 I  04-12 7244 834,11 I 04-12 7245 \ 882,48 04-12 7246 573,45 04-12 7247 693,20 0406 90 13 04-13 7248  04-13 7250 1 031,17 0406 90 15 04-13 7248  04-13 7250 I 1 031,17 0406 90 17 04-13 7248 I  04-13 7249 693,20 04-13 7250 1 031,17 0406 90 19 l Il  0406 90 21 04-14 7251 Il  04-14 7252 Il 937,82 0406 90 23 04-15 7254  04-15 7255 834,11 04-15 7256 I 882,48 l 04-15 7257 l 573,45 04-15 7258 \ 693,20 0406 90 25 04-15 7254  04-15 7255 I 834,11 04-15 7256 882,48 04-15 7257 \ 573,45 04-15 7258 693,20 0406 90 27 04-15 7254  \ 04-15 7255 \ 834,1 1 04-15 7256 I I 882,48 04-15 7257 I \ 573,45 I 04-15 7258 \ 693,20 0406 90 29 04-15 7253 \  04-15 7254  04-15 7255 l 834,11 11,860 17,257 17,257 20,465 20,465 21,285 17,619 19,694 22,486 13,539 17,619 26,317 26,317 17,619 26,317 24,116 19,694 22,486 13,539 17,619 19,694 22,486 13,539 17,619 19,694 22,486 13,539 17,619 19,694 4 270 3 487 3 981 2 397 3 119 3 487 3 981 2 397 3 119 3 487 3 981 2 397 3 119 10 058,7 8 214,1 9 378,9 5 647,2 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 3 487 8 214,1 1 . 3 . 90 Official Journal of the European Communities No L 54/ 13 CN code Table Additionalcode I Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  882,48 573,45 693,20 22,486 13,539 17,619 3 981 2 397 3 119 9 378,9 5 647,2 7 348,7 834,11 882,48 573,45 693,20 19,694 22,486 13,539 17,619 3 487 3 981 2 397 3 119 8 214,1 9 378,9 5 647,2 7 348,7 . 834,11 882,48 573,45 693,20 834,11 882,48 573,45 693,20 834,11 882,48 573,45 693,20 834,11 882,48 573,45 693,20 19,694 22,486 13,539 17,619 19,694 22,486 13,539 17,619 19,694 22,486 13,539 17,619 19,694 22,486 13,539 17,619 3 487 3 981 2 397 3 119 3 487 3 981 2 397 3 119 3 487 3 981 2 397 3 119 3 487 3 981 2 397 3 119 8 214,1 9 378,9 5 647,2 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 | 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 834,11 882,48 573,45 693,20 19,694 22,486 13,539 17,619 3 487 3 981 2 397 3 119 8 214,1 9 378,9 5 647,2 7 348,7 1 211,83 30,490 5 398 3 487 3 981 2 397 3 119 12 717,2 8 214,1 9 378,9 5 647,2 7 348,7 834,11 882,48 573,45 693,20 19,694 22,486 13,539 17,619 No L 54/ 14 Official Journal of the European Communities 1 . 3 . 90 Negative Denmark Italy France Greece Ireland PortugalUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg - 19,694 22,486 13,539 17,619 19,694 22,486 13,539 17,619 19,694 22,486 13,539 17,619 19,694 22,486 13,539 17,619 19,694 22,486 13,539 17,619 3 487 3 981 2 397 3 119 3 487 3 981 2 397 3 119 3 487 3 981 2 397 3 119 3 487 3 981 2 397 3 119 3 487 3 981 2 397 3 119 8 214,1 9 378,9 5 647,2 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 8 214,1 9 378,9 5 647,2 7 348,7 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 0406 90 73 04-16 7274 I 834,11 04-16 7277 \ 882,48 04-16 7278 \ 573,45 04-16 7279 \ 693,20 0406 90 75 04-16 7259 \  04-16 7274 \ 834,11 04-16 7277 \ 882,48 04-16 7278 \ 573,45 04-16 7279 \ 693,20 0406 90 77 04-16 7259 \ I  - 04-16 7274 \ 834,11 04-16 7277 l 882,48 04-16 7278 l 573,45 04-16 7279 \ 693,20 0406 90 79 04-16 7259 \  04-16 7274 I 834,11 04-16 7277 882,48 04-16 7278 573,45 04-16 7279 II 693,20 0406 90 81 04-16 7259 II  04-16 7274 834,11 04-16 7277 Il 882,48 04-16 7278 Il 573,45 04-16 7279 II 693,20 040690 83 IlIl  040690 85 04-16 7259 IlI  04-16 7274 I 834,11 04-16 7277 Il ' 882,48 04-16 7278 IlI 573,45 04-16 7279 Il 693,20 0406 90 89 04-15 7253  04-15 7254  04-15 7255 834,11 04-15 7256 Il 882,48 04-15 7257 Il 573,45 04-15 7258 Il 693,20 0406 90 91 04-8 7226 Il  04-8 7231 Il 260,66 04-8 7232 Il 353,44 0406 90 93 04-8 7226 Il  04-8 7231 II 260,66 04-8 7232 Il 353,44 0406 90 97 04-8 7226 Il  04-8 . 7228 III 882,48 04-8 7230 693,20 19,694 22,486 13,539 17,619 3 487 3 981 2 397 3 119 8 214,1 9 378,9 5 647,2 7 348,7 19,694 22,486 13,539 17,619 6,154 8,952 3 487 3 981 2 397 3 119 1 090 1 585 1 090 1 585 3 981 3 119 8 214,1 9 378,9 5 647,2 7 348,7 2 566,9 3 733,7 2 566,9 3 733,7 9 378,9 7 348,7 6,154 8,952 22,486 17,619 1 . 3 . 90 Official Journal of the European Communities No L 54/ 15 Portugal CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 0406 90 97 0406 90 99 353,44 8,952 1 585 3 733,7 2309 10 15 230910 19 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14; 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 882,48 22,486 3 981 9 378,9 693,20 17,619 3 119 7 348,7 353,44 8,952 1 585 3 733,7 64,86 2,009 356 838,1 129,73 4,019 712 1 676,2 194,59 6,028 1 067 2 514,4 243,24 7,535 1 334 3 142,9 272,42 8,440 1 494 3 520,1 291,88 9,042 1 601 3 771,5 102,25 3,168 561 1 321,2 204,50 6,335 1 122 2 642,5 306,76 9,503 1 683 3 963,7 383,44 11,879 2 103 4 954,6 429,46 13,304 2 356 5 549,2 460,13 14,255 2 524 5 945,5 64,86 2,009 356 838,1 129,73 4,019 712 1 676,2 194,59 6,028 1 067 2 514,4 243,24 7,535 1 334 3 142,9 272,42 8,440 1 494 3 520,1 291,88 9,042 1 601 3 771,5 102,25 3,168 561 1 321,2 204,50 6,335 1 122 2 642,5 306,76 9,503 1 683 3 963,7 383,44 11,879 2 103 4 954,6 429,46 13,304 2 356 5 549,2 460,13 14,255 2 524 5 945,5 64,86 2,009 356 838,1 129,73 4,019 712 1 676,2 194,59 6,028 1 067 2 514,4 243,24 7,535 1 334 3 142,9 272,42 8,440 1 494 3 520,1 291,88 9,042 1 601 3 771,5 102,25 3,168 561 1 321,2 204,50 6,335 1 122 2 642,5 306,76 9,503 1 683 3 963,7 383,44 11,879 2 103 4 954,6 429,46 13,304 2 356 5 549,2 460,13 14,255 2 524 5 945,5 64,86 2,009 356 838,1 2309 10 39 2309 10 59 No L 54/ 16 Official Journal of the European Communities 1 . 3 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ EscDM F1 Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 10 59 2309 10 70  100 kg  129,73 4,019 712 1 676,2 194,59 6,028 1 067 2 514,4 243,24 7,535 1 334 3 142,9 272,42 8,440 1 494 3 520,1 291,88 9,042 1 601 3 771,5 102,25 3,168 561 1 321,2 204,50 6,335 1 122 2642,5 306,76 9,503 1 683 3 963,7 383,44 11,879 2 103 4 954,6 429,46 13,304 2 356 5 549,2 460,13 14,255 2 524 5 945,5 64,86 2,009 356 838,1 129,73 4,019 712 1 676,2 194,59 6,028 1 067 2 514,4 243,24 7,535 1 334 3 142,9 272,42 8,440 1 494 3 520,1 291,88 9,042 1 601 3 771,5 102,25 3,168 561 1 321,2 204,50 6,335 1 122 2 642,5 306,76 9,503 1 683 3 963,7 383,44 11,879 2 103 4 954,6 429,46 13,304 2 356 5 549,2 460,13 14,255 2 524 5 945,5 64,86 2,009 356 838,1 129,73 4,019 712 1 676,2 194,59 6,028 1 067 2 514,4 243,24 7,535 1 334 3 142,9 272,42 8,440 1 494 3 520,1 291,88 9,042 1 601 3 771,5 102,25 3,168 561 1 321,2 204,50 6,335 1 122 2 642,5 306,76 9,503 1 683 3 963,7 383,44 11,879 2 103 4 954,6 429,46 13,304 2 356 5 549,2 460,13 14,255 2 524 5 945,5 64,86 2,009 : 356 838,1 129,73 4,019 712 1 676,2 194,59 6,028 1 067 2 514,4 243,24 7,535 1 334 3 142,9 272,42 8,440 1 494 3 520,1 291,88 9,042 1 601 3 771,5 102,25 3,168 561 1 321,2 23 ­ 14 7554 23 ­ 14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7579 23 ­ 14 7580 23 ­ 14 7581 23 ­ 14 7582 23 ­ 14 7583 23 » 14 7584 23 ­ 14 7885 23 ­ 14 7553 23 ­ 14 7554 23 ­ 14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7579 23 ­ 14 7580 23 ­ 14 7581 23 ­ 14 7582 23 ­ 14 7583 23 ­ 14 7584 23 ­ 14 7885 23 ­ 14 7553 23 ­ 14 7554 23 ­ 14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7579 23 ­ 14 7580 23 ­ 14 7581 23 ­ 14 7582 23 ­ 14 7583 23 ­ 14 7584 23 ­ 14 7885 23 ­ 14 7553 23 ­ 14 7554 23 ­ 14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7579 2309 90 35 2309 90 39 1 . 3 . 90 Official Journal of the European Communities No L 54/ 17 Positive Negative Denmark France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 100 kg ¢ 2309 90 39 2309 90 49 2309 90 59 23 ­ 14 7580 23 ­ 14 7581 23 ­ 14 7582 23 ­ 14 7583 23 ­ 14 7584 23 ­ 14 7885 23 ­ 14 7553 23-14 7554 23-14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7579 23-14 7580 23 ­ 14 7581 23 ­ 14 7582 23 ­ 14 7583 23 ­ 14 7584 23 ­ 14 7885 23 ' 14 7553 23 ­ 14 7554 23 ­ 14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7579 23 ­ 14 7580 23 ­ 14 7581 23 ­ 14 7582 23 ­ 14 7583 23 ­ 14 7584 23-14 7885 23 ­ 14 7553 23 ­ 14 7554 23 ­ 14 7555 23 ­ 14 7556 23 ­ 14 7557 23 ­ 14 7558 23 ­ 14 7579 23 ­ 14 7580 23 ­ 14 7581 23 ­ 14 7582 23 ­ 14 7583 23 ­ 14 7584 23 ­ 14 7885 204,50 306,76 383,44 429,46 460,13 64,86 129,73 194,59 243.24 272,42 291,88 102.25 204,50 306,76 383,44 429,46 460,13 64,86 129,73 194,59 243.24 272,42 291,88 102.25 204,50 306,76 383,44 429,46 460,13 64,86 129,73 194,59 243.24 272,42 291,88 102.25 204,50 306,76 383,44 429,46 460,13 6,335 9,503 11,879 13,304 14,255 2,009 4,019 6,028 7,535 8,440 9,042 3,168 6,335 9,503 11,879 13,304 14,255 2,009 4,019 6,028 7,535 8,440 9,042 3,168 6,335 9,503 11,879 13,304 14,255 2,009 4,019 6,028 7,535 8,440 9,042 3,168 6,335 9,503 11,879 13,304 14,255 1 122 1 683 2 103 2 356 2 524 356 712 1 067 1 334 1 494 1 601 561 1 122 1 683 2 103 2 356 2 524 356 712 1 067 1 334 1 494 1 601 561 1 122 1 683 2 103 2 356 2 524 356 712 1 067 1 334 1 494 1 601 561 1 122 1 683 2 103 2 356 2 524 2 642,5 3 963,7 4 954,6 5 549,2 5 945,5 838,1 1 676,2 2 514,4 3 142,9 3 520,1 3 771,5 1 321,2 2 642,5 3 963,7 4 954,6 5 549,2 5 945,5 838,1 1 676,2 2 514,4 3 142,9 3 520,1 3 771,5 1 321,2 2 642,5 3 963,7 4 954,6 5 549,2 5 945,5 838,1 1 676,2 2 514,4 3 142,9 3 520,1 3 771,5 1 321,2 2 642,5 3 963,7 4 954,6 5 549,2 5 945,5 2309 90 70 No L 54/ 18 Official Journal of the European Communities 1 . 3 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  °/o milk fat/100 kg product  10,209 0,293 52 122,1 11,125 0,321 57 134,0 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  5,734 0,135 24 56,5 d  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  6,477 0,158 28 66,1 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,521 0,012 2 5,1 f  % sucrose/ 100 kg product  0,998 - 0,057 10 6,8 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 1 . 3 . 90 Official Journal of the European Communities No L 54/ 19 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Denmark CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 582,89 620,78 814,96 5 945,6 6 620,0 9 362,0 737,0 980,4 1 485,1 5 945,6 6 620,0 9 362,0 737,0 980,4 1 485,1 1 514,3 1 514,3 582,89 620,78 814,96 14,254 15,847 22,446 2,350 3,560 14,254 15,847 22,446 2,350 3,560 3,631 3,631 3,435 3,435 3,846 3,846 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 54/20 Official Journal of the European Communities 1 . 3 . 90 Negative United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc 100 kg ¢ 3,012 3,012 2,646 3,012 2,383 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 1806 90 39 18-3 * \ 1806 90 50 18-3 * I 18-3 7632 I  1806 90 60 18-4 * I 1806 90 70 18-4 * \ \ 180690 90 18-2 * I 1901 10 00 19-4 * I 1901 90 90 19-2 * I 1902 11 00 \ I \  1902 19 10 I I \  1902 19 90 I I  1902 40 10 l \ \  1903 00 00 \ I l  1905 30 11 19-1 * I I 1905 30 19 19-1 # \ 1905 30 30 19-1 * \ 1905 30 51 19-1 * 1905 30 59 19-1 * 1905 30 91 19-1 1905 30 99 19-1 * \ 1905 40 00 19-3  19-3 7633 Il  19-3 7634 Il  1905 90 40 19-1 * 1905 90 50 19-1 I 1905 90 60 19-1 * Il 1905 90 90 19-1 * 210110 99 21-2*Il 2101 20 90 21-2 * Il 210500 10 II  2105 00 91 21-3 6585 l  21-3 7585 ,IlI  2105 00 99 21-4 6586  21-4 7586  2106 10 90 21-2 #  Il 2106 90 99 21-1 * 21-1 7001 - Il  21-1 7002  21-1 7003 \  I 21-1 7004 l  21-1 7635 21-1 7636 Il  21-1 7637  21-1 7642 \  2905 44 1 1 \ II  3,427 4,510 2,714 4,058 4,676 5,637 6,578 746,8 1 386,2 1 644,4 2 045,9 2 438,8 2,320 3,351 4,795 2,546 1 . 3. 90 Official Journal of the European Communities No L 54/21 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £DM F1 Pta Esc 100 kg  779.3 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 4,640 3,626 6,600 2,797 2,797 2,546 4,640 3,626 6,600 2,320 3,351 4,795 779,3 643,0 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 2,972 4,003 5,447 2,629 3,712 4,743 2,190 3,427 4,510 3,233 4,316 5,347 6,791 2,648 3,885 4,968 5,999 7,443 3,388 4,625 5,708 6,739 4,186 5,423 6,506 5,987 7,224 8,307 832.4 978.5 1 106,4 1 228,2 1 398,6 909,2 1 055,3 1 183,2 1 305,0 1 475,4 996.6 1 142,7 1 270,6 1 392,4 1 091,0 1 237,1 1365,0 2 497,1 2 643,2 2 771,1 No L 54/22 Official Journal of the European Communities 1 . 3 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096  9,338  2 892,9  10,782  3 063,3  6,639  2 573,9  7,876  2 720,0  8,959  2 847,9  9,990   2 969,7  11,434  3 140,1  7,379  2 661,3 _ 8,616  2 807,4 9,699  2 935,3  10,730   3 057,1  8,177  2 755,7  9,414  2 901,8  10,497  3 029,7  10,691  4 459,2 458,72 11,928  4 605,3 477,58 13,011  4 733,2 495,54 14,042  4 855,0 520,69 15,486  5 025,4  11,343  4 536,0 468,56 12,580  4 682,1 487,42 13,663  4810,0 505,38 14,694  4 931,8 530,53 16,138  5 102,2  12,083  4 623,4 479,72 13,320  4 769,5 498,58 14,403  ¢ 4 897,4 516,54 15,434 5 019,2 470,25 12,881   4 717,8 491,80 14,118  4 863,9 510,66 15,201  4 991,8 851,03 20,811  8 680,5 872,58 22,048  8 826,6 891,44 23,131  8 954,5 909,40 24,162  9 076,3 934,55 25,606  9 246,7 860,87 21,463  8 757,3 882,42 22,700  8 903,4 901,28 23,783  9 031,3 919,24 24,814  9 153,1 872,03 22,203  8 844,7 893,58 23,440  8 990,8 912,44 24,523  9 118,7 884,11 23,001  8 939,1 905,66 24,238 9 085,2 1 . 3 . 90 Official Journal of the European Communities No L 54/23 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem- - bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Id Esc 100 kg  576,9 698,7 869,1 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 O 0) C) 0) C) (') C) 0) C) 0 C) C) (') o o (') (') C) o 0 0 C) (') o 0) C) C) C) C) C) o C) C) (') (l) (') C) 3,046 4,077 5,521 2,615 3,698 4,729 6,173 2,118 3,355 4,438 5,469 2,916 4,153 5,236 2,722 3,959 5,042 6,073 7,517 3,374 4,611 5,694 6,725 8,169 4,114 5,351 6,434 7,465 4,912 6,149 7,232 6,713 7,950 9,033 10,064 11,508 7,365 8,602 9,685 10,716 12,160 8,105 653,7 775.5 945,9 613,2 741,1 862,9 707.6 835,5 1 135,3 1 281,4 1 409,3 1 531,1 1 701,5 1 212,1 1 358,2 1 486,1 1 607,9 1 778,3 1 299,5 1 445,6 1 573,5 1 695,3 1 393,9 1 540,0 1 667,9 2 800,0 2 946,1 3 074,0 3 195,8 3 366,2 2 876,8 3 022,9 3 150,8 3 272,6 3 443,0 2 964,2 No L 54/24 Official Journal of the European Communities 1 . 3 . 90 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 O O O O 0) 0) o o o o 0) C) C) O o o O C) ( l) o o C) o o O o C) ( l) C) 0)  9,342  3 110,3  10,425  3 238,2  11,456  3 360,0  8,903  3 058,6  10,140  3 204,7  11,223  3 332,6 462,32 11,417  4 762,1 483,87 12,654  4 908,2 502,73 13,737  5 036,1 520,69 14,768  5 157,9 545,84 16,212  5 328,3 472,16 12,069  4 838,9 493,71 13,306  4 985,0 512,57 14,389  5 112,9 530,53 15,420  5 234,7 555,68 16,864  5 405,1 483,32 12,809  4 926,3 504,87 14,046  5 072,4 523,73 15,129  5 200,3 541,69 16,160 ¢  5 322,1 495,40 13,607  5 020,7 516,95 14,844  5 166,8 535,81 15,927  5 294,7 876,18 21,537  8 983,4 897,73 22,774  9 129,5 916,59 23,857  9 257,4 934,55 24,888  9 379,2 886,02 22,189  9 060,2 907,57 23,426  9 206,3 926,43 24,509  9 334,2 944,39 25,540  9 456,0 897,18 22,929  9147,6 918,73 24,166  9 293,7 937,59 25,249  9 421,6 909,26 23,727  9 242,0 930,81 24,964  9 388,1  4,880  2 037,5  .. 6,117  2 183,6 7,200  2 311,5  8,231  2 433,3  9,675  2 603,7  5,532  2 114,3  6,769  2 260,4  7,852  2 388,3  8,883  2 510,1 1 . 3 . 90 Official Journal of the European Communities No L 54/25 Positive Negative Denmark France Ireland CN code Table Additionalcode Notes Germany Nether- - lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy Greece Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg - 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 O C) 0) O C) C) (') C) (') C) 0) (') C) (') 0 (') (') o C) C) 0) o 0) o 0) C) CJ C) C) C) C) o (') C) C)  10,327  2 680,5  6,272  2 201,7  7,509  2 347,8 8,592  2 475,7  9,623  2 597,5  7,070  2 296,1  8,307  2 442,2  9,390  2 570,1  7,870  2 390,5  9,107  2 536,6 464,16 11,572  4 827,1 485,71 12,809  4 973,2 504,57 13,892  5 101,1 522,53 14,923  5 222,9 547,68 16,367  5 393,3 474,00 12,224  4 903,9 495,55 13,461  5 050,0 514,41 14,544  5 177,9 532,37 15,575  5 299,7 557,52 17,019  5 470,1 485,16 12,964  4 991,3 506,71 14,201 _ 5 137,4 525,57 15,284  5 265,3 543,53 16,315  5 387,1 497,24 13,762  5 085,7 518,79 14,999  5 231,8  6,496  2 713,0  7,733  2 859,1  8,816  2 987,0  9,847  3 108,8  11,291  3 279,2  7,148  2 789,8  8,385  2 935,9  9,468  3 063,8  10,499  3 185,6  11,943  3 356,0  7,888  2 877,2  9,125  3 023,3  10,208  3 151,2  11,239  3 273,0  8,686  2 971,6  9,923  3 117,7  11,006  3 245,6  9,486  3 066,0  10,723  3 212,1 No L 54/26 Official Journal of the European Communities 1 . 3 . 90 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 C) O C) O (1) C) 0) C) C) C) o C) o C). (') C) C) C) C) C) C) C) C) C) C) C) C) &lt;*&gt; 0) O o C) 0 o o 497,69 12,540  5 230,9 519,24 13,777  5 377,0 538,10 14,860  5 504,9 556,06 15,891  5 626,7 581,21 17,335  5 797,1 507,53 13,192  5 307,7 529,08 14,429  5 453,8 547,94 15,512  5 581,7 565,90 16,543  5 703,5 591,05 17,987  5 873,9 518,69 13,932  5 395,1 540,24 15,169  5 541,2 559,10 16,252  5 669,1 577,06 17,283  5 790,9 530,77 14,730  5 489,5 552,32 15,967  5 635,6 542,83 15,530  5 583,9  8,097  3 381,7  9,334  3 527,8  10,417  3 655,7  11,448  3 777,5  12,892  3 947,9  8,749  3 458,5  9,986  3 604,6  11,069  3 732,5  12,100  3 854,3  13,544  4 024,7  9,489  3 545,9  10,726  3 692,0 11,809  3 819,9  12,840  3 941,7  10,287  3 640,3  11,524  3 786,4  12,607  3 914,3  11,087  3 734,7    12,324  3 880,8 525,41 13,367  5 575,3 546,96 14,604  5 721,4 565,82 15,687 5 849,3 583,78 16,718  5 971,1 608,93 18,162  6 141,5 535,25 14,019  5 652,1 556,80 15,256  5 798,2 575,66 16,339  5 926,1 593,62 17,370  6 047,9 1 . 3 . 90 Official Journal of the European Communities No L 54/27 Negative United Kingdom Belgium/, Luxem- : bourg ' Denmark Italy France Greece Ireland Bfrs/Lfrs : Dkr Lit FF Dr £ Irl Portugal Esc £  100 kg - CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 7470 (') 546,41  II 7471 C) 567,96  II 7472 C) 586,82  Il 7475 (2 I 558,49  7476 580,04  II 7500 0   7501 C)   II 7502   7503 o   7504 o.   II 7505 o   7506 C)  _ li 7507 o l   7508 0 \   I 7509   \ 7510 C)  _ 7511 o   \ 7512 0)  _ 7513   II 7515   7516 C)   I 7517 C)   I 7520   _ I 7521  _ 7560 o 546,57 _ 1 7561 591,44 _ li 7562 \ 586,98 _ II 7563 604,94 _ || 7564 C) 630,09  7565 556,41  7566 577,96  7567 596,82  7568 (') 614,78  7570 567,57 7571 589,12  I 7572 C) 607,98   \ 7575 O 579,65  - \ 7576 o I 601,20 7600 I 534,60  7601 (') 556,15  7602 o 575,01  I 7603 I 592,97  7604 /1 \ I 618,12  7605 C) 544,44  7606 0) 565,99 14,759 15,996 17,079 15,557 16,794 9,358 10,595 11,678 12,709 14,153 10,010 11,247 12,330 13,361 14,805 10,750 11,987 13,070 14,101 11,548 12,785 13,868 12,348 13,585 14,106 15,913 16,426 17,457 18,901 14,758 15,995 17,078 18,109 15,498 16,735 17,818 16,296 17,533 14,146 15,383 16,466 17,497 18,941 14,798 : 16,035 5 739,5 5 885,6 6 013,5 5 833,9 5 980,0 3 909,1 4 055,2 4 183,1 4 304,9 4 475,3 3 985,9 4 132,0 4 259,9 4 381,7 4 552,1 4 073,3 4 219,4 4 347,3 4 469,1 4 167,7 4 313,8 4 441,7 4 262,1 4 408,2 5 883,7 6 267,7 6 157,7 6 279,5 6 449,9 5 960,5 6 106,6 6 234,5 6 356,3 6 047,9 6 194,0 6 321,9 6 142,3 6 288,4 5 900,5 6 046,6 6 174,5 6 296,3 6 466,7 5 977,3 6 123,4 No L 54 /28 Official Journal of the European Communities 1 . 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 C) C) (') C) o C) o C) C) C) o (') C) o 0) (') (') o C) o (') O O ( l) 0) 0 C) C) C) C) C) o C) 584,85 17,118 _ 6 251,3 602,81 18,149 _ 6 373,1 627,96 19,593  6 543,5 555,60 15,538  6 064,7 577,15 16,775  6 210,8 596,01 17,858  6 338,7 613,97 18,889  6 460,5 567,68 16,336  6 159,1 589,23 17,573  6 305,2 579,74 17,136  6 253,5 598,80 16,309  6 802,2 620,35 17,546  6 948,3 639,21 18,629  7 076,2 657,17 19,660  7 198,0 608,64 16,961  6 879,0 630,19 18,198  7 025,1 649,05 19,281  7 153,0 667,01 20,312  7 274,8 619,80 17,701  6 966,4 641,35 18,938  7 112,5 660,21 20,021  7 240,4 631,88 18,499  7 060,8 653,43 19,736  7 206,9 528,22 15,248  6 360,1 549,77 16,485  6 506,2 568,63 17,568  6 634,1 586,59 18,599  6 755,9 538,06 15,900  6 436,9 559,61 17,137  6 583,0 578,47 18,220  6 710,9 596,43 19,251  6 832,7 549,22 16,640  6 524,3 570,77 17,877  6 670,4 589,63 18,960  6 798,3 561,30 17,438  6 618,7 582,85 18,675  - 6 764,8 679,14 19,605  8 177,3 700,69 20,842   8 323,4 719,55 21,925  8 451,3 688,98 20,257  8 254,1 710,53 21,494  8 400,2 729,39 22,577  8 528,1 700,14 20,997  8 341,5 721,69 22,234  8 487,6 2,990   Official Journal of the European Communities No L 54/291 . 3 . 90 Positive Negative Germany Nether ­ lands Spain United KingdomCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 kg - i i i i i o C) o o C) 7759 7760 7761 7762 7765 7766 7768 7769 7770 7771 7778 7779 7780 7781 7785 7786 7788 7789 7798 7799 7800 7801 7802 7805 7806 7807 7808 7809 7810 7811 7818 7819 7820 7821 7822 7825 7826 7827 7828 7829 7830 7831 7838 7840 7841  4,227   830,06 23,962  9 994,4 851,61 25,199  10 140,5 870,47 26,282  10 268,4 839,90 24,614  10 071,2 861,45 25,851  10 217,3  4,986  1 185,4  6,223  1 331,5 851,06 25,354  10 158,6 872,61 26,591  10 304,7  8,977  2 850,1  10,214  2 996,2 980,97 28,318  11 811,6 1 002,52 29,555 5 221 11 957,7 990,81 28,970 5 176 11 888,4 1 012,36 30,207 5 383 12 034,5 482,31 13,681  4 812,2 503,86 14,918  4 958,3  3,716  655,9  4,953  802,0 1 212,42 29,649 5 249 12 366,8 1 233,97 30,886 5 456 12 512,9 1 252,83 31,969 5 637 12 640,8 1 222,26 30,301 5411 12 443,6 1 243,81 31,538 5 618 12 589,7 1 262,67 32,621 5 799 12717,6  5,712  1 488,3  6,949  1 634,4 1 233,42 31,041 5 597 12 531,0 1 254,97 32,278 5 804 12 677,1  9,703  3 153,0  10,940  3 299,1 1 237,57 30,375 5 378 12 669,7 1 259,12 31,612 5 585 12 815,8 1 277,98 32,695 5 766 12 943,7 1 247,41 31,027 5 540 12 746,5 1 268,96 32,264 5 747 12 892,6 1 287,82 33,347 5 928 13 020,5 507,46 14,407  5 115,1 529,01 15,644  5 261,2 1 258,57 31,767 5 726 12 833,9 1 280,12 33,004 5 933 12 980,0 509,30 14,562  5 180,1    605,7  2,689  751,8 Official Journal of the European Communities 1 . 3 . 90No L 54/30 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Portugal Esc Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £  100 kg  7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 3,772 4,803 6,247 3,341 4,424 5,455 6,899 2,844 4,081 5,164 6,195 3,642 4,879 5,962 4,442 5,679 2,420 3,657 4,740 5,771 7,215 3,072 4,309 5,392 6,423 7,867 3,812 5,049 6,132 7,163 4,610 5,847 6,930 5,410 6,647 3,389 4,626 5,709 6,740 8,184 4,041 5,278 6,361 7,392 879,7 1 001,5 1 171,9 682.5 828.6 956,5 1 078,3 1 248,7 769,9 916,0 1 043,9 1 165,7 864,3 1 010,4 1 138,3 958,7 1 104,8 1 009,5 1 155,6 1 283,5 1 405,3 1 575,7 1 086,3 1 232,4 1 360,3 1 482,1 1 652,5 1 173,7 1 319,8 1 447,7 1 569,5 1 268,1 1 414,2 1 542,1 1 362,5 1 508,6 1 413,4 1 559,5 1 687,4 1 809,2 1 979,6 1 490,2 1 636,3 1 764,2 1 886,0 O o 1 . 3 . 90 Official Journal of the European Communities No L 54/31 Positive Negative Spain CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Portugal EscDM F1 Pta £  100 kg  C) C) o O o (') O o 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 7971 7972 7973 7975 7976 8,836 4,781 6,018 7,101 8,132 5,579 6,816 7,899 6,379 7,616 4,841 6,078 7,161 8,192 9,636 5,493 6,730 7,813 8,844 10,288 6,233 7,470 8,553 9,584 7,031 8,268 9,351 7,831 9,068 7,019 8,256 9,339 10,370 11,814 7,671 8,908 9,991 1 1,022 12,466 8,411 9,648 10,731 11,762 9,209 10,446 2 056,4 1 577,6 1 723,7 1 851,6 1 973,4 1 672,0 1 818,1 1 946,0 1 766,4 1 912,5 2 019,1 2 165,2 2 293,1 2 414,9 2 585,3 2 095,9 2 242,0 2 369,9 2 49V 2 662,1 2 183,3 2 329,4 2 457,3 2 579,1 2 277,7 2 423,8 2 551,7 2 372,1 2 518,2 2 927,7 3 073,8 3 201,7 3 323,5 3 493,9 3 004,5 3 150,6 3 278,5 3 400,3 3 570,7 3 091,9 3 238,0 3 365,9 3 487,7 3 186,3 3 332,4 O n No L 54/32 Official Journal of the European Communities 1 . 3 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal GN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996  11,529  10,009  11,246  10,892  12,129  13,212  14,243 460,82 15,687  11,544  12,781  13,864  14,895  12,284  13,521  14,604  13,082  14,319 3 460,3 3 280,7 3 426,8 4 542,9 4 689,0 4 816,9 4 938,7 5 109,1 4 619,7 4 765,8 4 893,7 5 015,5 4 707,1 4 853,2 4 981,1 4 801,5 4 947,6 Amounts to be deducted 51xx \  \ 52xx  53xx \  \ 54xx II  55xx l  56xx  l 570x \  Il 571x  li 572x l  573x \  574x \  || 5750 \  5751 \  \ 5760 \  || 5761 II  5762 \  Il 5765 I  l 5766 \  5770 \  5771 \  Il 5780 \  5781 I  II 5785 \  || 5786  579x l 12,71 0,342 61 142,7 26,87 0,723 128 301,6 42,98 1,156 205 482,6 59,41 1,598 284 667,1 84,73 2,279 405 951,3 122,86 3,304 587 1 379,4 190,64 5,128 911 2 140,5 190,64 5,128 911 2 140,5 266,90 7,179 1 275 2 996,7 266,90 7,179 1 275 2 996,7 343,16 9,230 1 639 3 852,9 343,16 9,230 1 639 3 852,9 343,16 9,230 1 639 3 852,9 419,41 11,281 2 003 4 709,1 419,41 11,281 2 003 4 709,1 419,41 11,281 2 003 4 709,1 419,41 11,281 2 003 4 709,1 419,41 1 1,281 2 003 4 709,1 419,41 11,281 2 003 4 709,1 419,41 11,281 2 003 4 709,1 495,67 13,332 2 367 5 565,3 495,67 13,332 2 367 5 565,3 495,67 13,332 2 367 5565,3 495,67 13,332 2 367 5 565,3 12,71 0,342 61 142,7 1. 3. 90 Official Journal of the European Communities No L 54/33 Positive Negative Germany Spam Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit - FF Dr £ IrlDM F1 Pta £ Esc 100 kg  5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 12,71 0,342 61 142,7 12,71 0,342 61 142,7 12,71 0,342 61 142,7 12,71 0,342 61 142,7 12,71 0,342 61 142,7 12,71 0,342 61 142,7 12,71 0,342 61 142,7 26,87 0,723 128 301,6 26,87 0,723 128 301,6 26,87 0,723 128 301,6 42,98 1,156 205 482,6 42,98 1,156 , 205 482,6 59,41 1,598 284 667,1 59,41 1,598 284 667,1 84,73 2,279 405 951,3 84,73 2,279 405 951,3 122,86 3,304 587 1 379,4 122,86 3,304 587 1 379,4 190,64 5,128 911 2 140,5 190,64 5,128 911 2 140,5 Amounts to be deducted 61xx  62xx Il  II 63xx  II 64xx l  Il 65xx  II 66xx  \\ 67Ox  671x 672x  Il 673x \  l 674x II  6750 l  \ 6751 l  I 6760 \  6761 6762  6765 I  6766  6770 \  6771  6780  6781 l 9,90 0,254 45 106,2 20,93 0,538 96 224,5 33,49 0,861 153 359,2 46,29. 1,189 211 496,5 66,01 1,696 301 708,1 95,72 2,459 437 1 026,7 148,52 3,816 678 1 593,2 148,52 3,816 678 1 593,2 207,93 5,343 949 2 230,4 207,93 5,343 949 2 230,4 267,34 6,870 1 220 2 867,7 267,34 6,870 1 220 2 867,7 267,34 6,870 1 220 2 867,7 326,75 8,396 1 491 3 504,9 326,75 8,396 1 491 3 504,9 326,75 8,396 1 491 : 3 504,9 326,75 8,396 1 491 3 504,9 326,75 8,396 1 491 3 504,9 326,75 8,396 1 491 3 504,9 326,75 8,396 1 491 3 504,9 386,16 9,923 1 762 4 142,2 386,16 9,923 1 762 4 142,2 No L 54/34 Official Journal of the European Communities 1 . 3 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1 £DM Pta Esc  100 kg ­ 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 68 5x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 386,16 9,923 1 762 4 142,2 386,16 9,923 1 762 4 142,2 9,90 0,254 45 106,2 9,90 0,254 45 106,2 9,90 0,254 45 106,2 9,90 0,254 45 106,2 9,90 0,254 45 106,2 9,90 0,254 45 106,2 9,90 0,254 45 106,2 9,90 0,254 45 106,2 20,93 0,538 96 224,5 20,93 0,538 96 224,5 20;93 0,538 96 224,5 33,49 0,861 153 359,2 33,49 0,861 153 359,2 46,29 1,189 211 496,5 46,29 1,189 211 496,5 66,01 1,696 301 708,1 66,01 1,696 301 708,1 95,72 2,459 437 1 026,7 95,72 2,459 437 1 026,7 148,52 3,816 678 1 593,2 148,52 3,816 678 1 593,2 (') If the goods conuin butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes , the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products , by the amount indicated in additional code 5xxx and, for : formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/ isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table 's The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculauon is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out . Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 1 . 3 . 90 Official Journal of the European Communities No L 54/35 Appendix to Annex I TABLE 04-3 CN code Description Additionalcode 0402 10 19 - Skimmed-milk powder consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 : - - In the Member State of dispatch or destination other than Spain (coefficient 0,653) In Spain (coefficient 0,515) - Other, excluding added whey and/or lactose and/or casein and/or caseinates 7059 7074 7079 TABLE 04-5 CN code Description Additionalcode ; 0403 90 11 - Butter-milk powder consigned to a Member State from another Member State in accordance with Regu ­ lation (EEC) No 1624/76 : - - In the Member State of dispatch or destination other than Spain (coefficient 0,653) - - In Spain (coefficient 0,515) 7093 7094 7097- Other, excluding added whey and/or lactose and/or casein and/or caseinates TABLE 04-6 CN code Description Additionalcode 0402 21 17 0403 90 13 7098 7099 - Milk or butter-milk powder of a fat content, by weight, exceeding 1,5 % but not exceeding 11 %, consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 : - - In the Member State of dispatch or destination other than Spain (coefficient 0,653) - - In Spain (coefficient 0,515) - Other : - - The monetary compensatory amount applicable is the sum of : The amount indicated for each °/o milk fat multiplied by the percentage milk fat content (see (a)) The amount indicated for each % non-fatty lactic dry matter multiplied by the percentage of the non-fatty lactic dry matter content other than added whey and/or lactose and/or casein and/or caseinate (see (c)) per 100 kg net weight of the product 7114 No L 54/36 Official Journal of the European Communities 1 . 3 . 90 TABLE 04-7 Additional code(IN code Description 0405 7194 7197 7198 7199 7214 7218 7225 7118 Of a fat content, by weight, less than 80 % (for these products the MCA applicable is the amount indicated per % milk fat (see (b)) multiplied by the percentage milk fat content per 1 00 kg product and affected by the following coefficient) : - In the case the product is subject to the measures provided for in Regulations : - - (EEC) No 3143/85 : - - - In Spain (coefficient 0,413) - - - In another Member State (coefficient 0,443) - - (EEC) No 570/88 : - - - Formula A, C or D products : - - - - In Spain (coefficient 0,484) . - - - - In another Member State (coefficient 0,519) - - - Formula B products : - - - - In Spain (coefficient 0,598) - - - - In another Member State (coefficient 0,642) - Other Of a fat content, by weight, 80 % or more, but less than 82 °/o : - In the case the product is subject to the measures provided for in Regulations : - - (EEC) No 3 143/85 - - (EEC) No 570/ 88 : - - - Formula A, C or D products - - - Formula B products - Other ... - Of a fat content, by weight, 82 % or more, but not exceeding 85 % : - In the case the product is subject to the measures provided for in Regulations : - - (EEC) No 3143/85 . - - (EEC) No 570/ 88 : - - - Formula A, C or D products . - - - Formula B products - Other Of a fat content, by weight, exceeding 85 % (for these products the MCA applicable is the amount indicated per % milk fat (see (b)) multiplied by the percentage milk fat content per 100 kg product and affected by the following coefficient) : - In the case the product is subject to the measures provided for in Regulations : - - (EEC) No 3143/85 : - - - In Spain (coefficient 0,413) - - - In another Member State (coefficient 0,443) - - (EEC) No 570/88 : - - - Formula A, C or D products : - - - - In Spain (coefficient 0,484) - - - - In another Member State (coefficient 0,519) - - - Formula B products : _ _ _ _ In Spain (coefficient 0,598) - - - - In another Member State (coefficient 0,642) - Other 7134 7139 7189 7119 7138 7154 7193 7194 7197 7198 7199 7214 7218 7225 1 . 3 . 90 Official Journal of the European Communities No L 54/37 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France ¢Greece Ireland Spain Portugal  Beef and veal 1,100 - 1,010 1,228 0,980  Milk and milk products   1,136   1,010  1,228  0,980  Pigmeat   1,066     1,014    Sugar   1,145   1,010  1,059  0,990 i 1,011  Cereals   1,145   1,015  1,059  0,990 :  Eggs and poultry and albumins   1,101     1,148    Wine  \   1,024 Il   Processed products (Regulation (EEC) No 3033/80): l Il\ l Il Il Il Il \ IlIll \ II  to be applied to charges   1,136   1,010  1,228  0,980 - 1,011  to be applied to refunds : II\ I \ I I IIII||  cereals   : 1,145   1,015  1,059  0,990  milk   1,136   1,010  1,228  0,980 - I  sugar   1,145   1,010  1,059  0,990  Jams and marmalades (Regulation (EEC) No 426/86) \ \ l \ \ l   1,145          Olive oil sector   1,060 ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 I 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 59,0915 55,2545 48,2868 Dkr 0,509804 10,9283 10,2187 8,93008 DM 0,133651 2,86498 2,67895 2,34113 FF 0,448248 9,60876 8,98483 7,85183 F1 0,150591 3,22810 3,01849 2,63785 £ Irl 0,0498895 1,06944  0,873900 £ 0,0466500  0,935065 0,817153 Lit  2 143,63 2 004,43 1 751,67 Dr 12,5281 268,556 251,117 219,451 Esc 11,6955 250,708 234,428 204,867 Pta 8,58632 184,059 172,107 150,404